Name: 2001/852/EC: Commission Decision of 19 November 2001 on adopting Community import decisions pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals and amending Decision 2000/657/EC (Text with EEA relevance) (notified under document number C(2001) 3376)
 Type: Decision
 Subject Matter: deterioration of the environment;  chemistry;  trade;  means of agricultural production;  tariff policy
 Date Published: 2001-12-04

 Avis juridique important|32001D08522001/852/EC: Commission Decision of 19 November 2001 on adopting Community import decisions pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals and amending Decision 2000/657/EC (Text with EEA relevance) (notified under document number C(2001) 3376) Official Journal L 318 , 04/12/2001 P. 0028 - 0045Commission Decisionof 19 November 2001on adopting Community import decisions pursuant to Council Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous chemicals and amending Decision 2000/657/EC(notified under document number C(2001) 3376)(Text with EEA relevance)(2001/852/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2455/92 of 23 July 1992 concerning the export and import of certain dangerous chemicals(1), as last amended by Commission Regulation (EC) No 2247/98(2), and in particular Article 5(2) thereof,Whereas:(1) Regulation (EEC) No 2455/92 provides that the Commission is to decide for each chemical subject to the Prior Informed Consent (PIC) procedure whether or not the Community consents, possibly subject to specified conditions, to its import.(2) The United Nations Environment Programme (UNEP) and the Food and Agriculture Organisation (FAO) have been appointed to provide secretariat services for the operation of the interim PIC procedure established by the Final Act of the Conference of Plenipotentiaries on the Rotterdam Convention on the Prior Informed Consent (PIC) procedure for certain hazardous chemicals and pesticides in international trade, signed on 10 September 1998, in particular the Resolution on interim arrangements thereof.(3) Two additional chemicals (ethylene dichloride and ethylene oxide) have been added to the interim PIC procedure, as pesticides, for which the Commission has received information from the interim Secretariat in the form of Decision Guidance Documents.(4) The Commission, acting as common designated authority, is required to forward decisions on chemicals to the Secretariat of the interim PIC procedure, on behalf of the Community and its Member States.(5) The interim Secretariat has requested that the participants in the PIC procedure use the specific Form for Importing Country Response to report on their import decisions.(6) The Commission is required, whenever practicable, to make use of existing Community procedures and to ensure that the responses do not conflict with existing Community legislation. However it also needs, where appropriate, to take into consideration Member States' bans or severe restrictions pending a Community decision.(7) The substances ethylene dichloride and ethylene oxide are banned or severely restricted at Community level, in particular by Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances(3), as last amended by the Act of Accession of Austria, Finland and Sweden. Accordingly, a final decision on import should be taken for these substances.(8) The substances lindane and parathion (ethyl parathion) are subject to Community legislation, and in particular to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market(4), as last amended by Commission Directive 2001/49/EC(5), and to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market(6), both providing for a transitional period during which the Member States are allowed to take national decisions on substances and products falling within their scopes, pending a Community decision.(9) By Commission Decisions 2000/801/EC of 20 December 2000 concerning the non-inclusion of lindane in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance(7) and 2001/520/EC of 9 July 2001 concerning the non-inclusion of parathion in Annex I to Council Directive 91/414/EEC and the withdrawal of authorisations for plant protection products containing this active substance(8), these substances have now been excluded from Annex I to Directive 91/414/EC and authorisations for plant protection products containing these substances have thus been withdrawn. However, they are also included in the Community programme for evaluation of existing substances under Directive 98/8/EC and the approximate time before a final decision can be reached is 2008, when evaluation for biocidal use will be completed.(10) The import decisions for the pesticide formulations lindane and parathion (ethyl parathion) in Commission Decision 2000/657/EC(9), which were submitted as interim decisions pending a Community decision, should therefore be amended accordingly.(11) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 29 of Council Directive 67/548/EEC(10),HAS DECIDED AS FOLLOWS:Article 1The final decisions on the import of the chemical substances ethylene dichloride and ethylene oxide as set out on the Importing Country Response Forms in Annex I are adopted.Article 2The Annex to Decision 2000/657/EC is amended in accordance with Annex II to this Decision.Done at Brussels, 19 November 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 251, 29.8.1992, p. 13.(2) OJ L 282, 20.10.1998, p. 12.(3) OJ L 33, 8.2.1979, p. 36.(4) OJ L 230, 19.8.1991, p. 1.(5) OJ L 176, 29.6.2001, p. 61.(6) OJ L 123, 24.4.1998, p. 1.(7) OJ L 324, 21.12.2000, p. 42.(8) OJ L 187, 10.7.2001, p. 47.(9) OJ L 257, 27.10.2000, p. 44.(10) OJ 196, 16.8.1967, p. 1.ANNEX IFinal import decisions for the chemical substances ethylene dichloride and ethylene oxide>PIC FILE= "L_2001318EN.003101.TIF">>PIC FILE= "L_2001318EN.003201.TIF">>PIC FILE= "L_2001318EN.003301.TIF">>PIC FILE= "L_2001318EN.003501.TIF">>PIC FILE= "L_2001318EN.003601.TIF">>PIC FILE= "L_2001318EN.003701.TIF">ANNEX IIRevised interim import decisions for the chemical substances lindane and parathion (ethyl parathion) replacing the previous interim import decisions set out in Commission Decision 2000/657/EECIn the Annex to Decision 2000/657/EC, the interim decisions on the import of the chemical substances lindane and parathion (ethyl parathion) are replaced by the revised interim decisions set out on the following Importing Country Response Forms.>PIC FILE= "L_2001318EN.003901.TIF">>PIC FILE= "L_2001318EN.004001.TIF">>PIC FILE= "L_2001318EN.004101.TIF">>PIC FILE= "L_2001318EN.004301.TIF">>PIC FILE= "L_2001318EN.004401.TIF">>PIC FILE= "L_2001318EN.004501.TIF">